DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response of 7/14/2022 has been considered and entered in the record. Amended Claims 1-2, 4, 6, 8-12, 14-16 and 18-20, and new Claims 21-25 are under consideration. The following new rejections are made in view of Applicants’ amendments. Applicants arguments have been considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 8-12, 14-16 and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 require the processor is “free of a cache memory” and the SRAM cells are “free of a decoder circuit”. Claims 1 and 11 also require “wherein the cache memory comprises at least one of an instruction cache and a data cache and the decoder circuit comprises at least one of a row decoder and a column decoder”. There is no basis in the Specification as filed for the requirement of specific components (instruction cache, data cache; row decoder, column decoder) in elements  (cache memory and decoder circuit) which are excluded from the Claims by negative limitations.   The requirement of specific components in items which are specifically excluded is not present in the Specification, and as such constitutes new matter. Claim 25 requires the processor is “free of a cache memory”, and also requires “wherein the cache memory comprises at least one of an instruction cache and a data cache”, and is rejected for the reasons as discussed above with respect to Claims 1 and 11 and the limitation “free of a cache memory”. Claims 2, 4, 6, 8-10, 12, 14-16 and 18-24 are rejected based on their dependency on Claims 1 or 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi et al (US 2018/0374864) in view of Tange et al (US 2020/0286943), and in further view of Park et al (US 2014/0146589), Naffzinger et al (US 6,243,287) and Weier (US 2019/0080748).	
With respect to Claim 1, Fukuzumi et al discloses a method for forming a semiconductor device, comprising: forming a plurality of first semiconductor structures  (Figure 1, 77 and 78) on a first wafer (Figure 1, 200, control circuit wafer, paragraphs 27-28) , wherein at least one of the first semiconductor structures comprises a control circuit device (Figure 16) and a first bonding layer (Figure 6, 93 and 94 on W2) comprising a plurality of first bonding contacts (Figure 6, 93): forming a plurality of second semiconductor structures on a second wafer (Figure 1, array wafer, 100, paragraphs 27-28), wherein at least one of the second semiconductor structures comprises an array of memory cells  (Figure 1, 100, paragraphs 27-28 and 30-37) and a second bonding layer (Figure 6, W1, 91 and 92) comprising a plurality of second bonding contacts (Figure 6, 91 on W1); bonding the first wafer and the second wafer in a face-to-face manner (Figure 6 and corresponding text), such that the at least one of the first semiconductor structures is bonded to the at least one of the second semiconductor structures, wherein the first bonding contacts (Figure 6, 93 of W2) of the first semiconductor structure are in contact with the second bonding contacts (Figure 6, 91 of W1) of the second semiconductor structure at a bonding interface (Figures 6-7 and corresponding text, especially paragraphs 91-99), and dicing the bonding first and second wafers into a plurality of dies, wherein at least one of the dies comprises the bonded first and second semiconductor structures (paragraphs 27-28).
However, Fukuzumi et al do not disclose that “first semiconductor structures comprises a processor”, and “at least one of the second semiconductor structures comprises an array of static random-access memory (SRAM) cells”, as required by the Claims at hand.
	Tange et al also disclose a semiconductor apparatus formed by wafer to wafer or chip to chip bonding which comprises a processor (CPU) in the processing apparatus (control circuit), and SRAM cells in the memory section. See paragraphs 100-103.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the CPU and SRAM cells of Tange et al, in the device of Fukuzumi et al, for their known benefit  in control circuits and as memory cells. The use of known components for their known benefit in stacked IC devices would have been prima facie obvious to one of ordinary skill in the art.

	However, Fukuzumi et al and Tange et al do not disclose a “processor free of a cache memory” and the SRAM cells are “free of a decoder circuit”, and  “wherein the cache memory comprises at least one of an instruction cache and a data cache and the decoder circuit comprises at least one of a row decoder and a column decoder”.
	Park et al disclose a processor which is free of a cache memory (processor comprises only  one or more processing units). See Figure 1, 300 (processing unit) and memory cache (110).
	Naffzinger et al discloses the SRAM cells are free of a decoder circuit. See column 7, lines 1-9; and Figure 3 and corresponding text. 
	Weier et al disclose a cache memory comprises at least one of an instruction cache and a data cache, and a decoder circuit comprises at least one of a row decoder and a column decoder. See paragraph 3 and 35.
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use “a processor which is free of a cache memory” and “SRAM cells are free of a decoder circuit”, in the device of Fukuzumi et al and Tange et al, as these components are known in the art without cache memories or decoder circuits, as disclosed by Park et al and Naffzinger et al. The use of known components, “a processor which is free of a cache memory” and “SRAM cells are free of a decoder circuit”, for their known benefit would be within the skill of one of ordinary skill in the art.  Omission of an element and its function is obvious if the function of the element is not desired. See Ex Parte Wu, 10 USPQ 2031 (BPAI 1989). Moreover, rearrangement of parts is prima facie obvious in the absence of unobvious results. See In re Japikse (181 F2d 1019), 86 USPQ 70 (CCPA 1950). 
With respect to the particular  components of the excluded elements, it would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to arrive at the limitation “ a cache memory comprises at least one of an instruction cache and a data cache, and a decoder circuit comprises at least one of a row decoder and a column decoder” in view of the teachings Fukuzumi et al, Tange et al, Park et al and Naffzinger et al in view of Weier et al which discloses the particular components of the cache memory and decoder circuit. The exclusion of the cache memory and decoder circuit having the specific components of instruction cache, data cache, row decoder and column decoder, would be obvious to one of ordinary skill of the art as the exclusion of known components. 

	With respect to Claim 2, the combined references make obvious “ wherein forming the plurality of first semiconductor structures comprises: forming the processor on the first wafer; forming a first interconnect layer above the processor; and forming the first bonding layer above the first interconnect layer”. See Figure 6 of Fukuzumi et al.
	With respect to Claim 3, the combined references make obvious “forming the processor comprises forming a plurality of transistors on the first wafer”. See Figure 6 of Fukuzumi et al. Official Notice is taken by the Examiner that a processor (CPU) comprises transistors.
	With respect to Claim 4, Fukuzumi et al disclose “forming the plurality of first semiconductor structures further comprises forming at least one or a peripheral circuit of the array of SRAM cells or an interface circuit on the first wafer”. See Figure 1, 77.
	With respect to  Claim 5, Fukuzumi et al disclose “wherein forming the plurality of first semiconductor structures further comprises forming an interface circuit on the first wafer”. See Figure 1, 76.
With respect to Claim 6, the combined references make obvious “ wherein forming the plurality of second semiconductor structures comprises: forming the array of SRAM cells on the second wafer; forming a second interconnect layer above the array of SRAM cells; and forming the second bonding layer above the second interconnect layer”. See Figure 6-8,  73  and 91-92 of Fukuzumi et al; and Tange et al paragraphs 100-103.
With respect to Claim 7, the combined references make obvious “wherein forming the array of SRAM cells comprises forming a plurality of transistors on the second wafer”. See paragraphs 100-103 of Tange et al. Official Notice is taken by the Examiner that an SRAM cell comprises transistors.
With respect to Claim 8, Fukuzumi et al discloses the second semiconductor structure is above the first semiconductor structure after the bonding (Figures 8-9); and the method further comprises, after bonding and prior to the dicing: thinning the second wafer to form a semiconductor layer; and forming a pad-out (Figures 1, 8-9; 71-72) interconnect layer above the semiconductor layer. See paragraphs 91-103. Moreover, selection of any order of performing process steps is prima facie obvious in the absence of new and unexpected results. See In re Gibson, 39 F 2d 975,5 USPQ 230 (CCPA 1930).
With respect to Claim 9, the first semiconductor structure is above the second semiconductor structure after the bonding (the positioning of the device top up or down would be an obvious modification); and the method further comprises, after the bonding and prior to the dicing; thinning the first wafer to form a semiconductor layer; and forming a pad-out interconnect layer above the semiconductor layer. See (Figures 1, 8-9; 71-72) of Fukuzumi et al. 

With respect to Claim 11, Claim 11 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, both references disclose wafer to wafer and chip to chip bonding. See paragraphs 27-28 of Fukuzumi et al; and Tange et al paragraph 100. Furthermore,  selection of any order of performing process steps is prima facie obvious in the absence of new and unexpected results. See In re Gibson, 39 F 2d 975,5 USPQ 230 (CCPA 1930).
With respect to Claim 12, the combined references make obvious “ wherein forming the plurality of first semiconductor structures comprises: forming the processor on the first wafer; forming a first interconnect layer above the processor; and forming the first bonding layer above the first interconnect layer”. See Figure 6 of Fukuzumi et al.
	With respect to Claim 13, the combined references make obvious “forming the processor comprises forming a plurality of transistors on the first wafer”. See Figure 6 of Fukuzumi et al. Official Notice is taken by the Examiner that a processor (CPU) comprises transistors.
	With respect to Claim 14, Fukuzumi et al disclose “forming the plurality of first semiconductor structures further comprises forming at least one or a peripheral circuit of the array of SRAM cells or an interface circuit on the first wafer”. See Figure 1, 77.
	With respect to  Claim 15, Fukuzumi et al disclose “wherein forming the plurality of first semiconductor structures further comprises forming an interface circuit on the first wafer”. See Figure 1, 76.
With respect to Claim 16, the combined references make obvious “ wherein forming the plurality of second semiconductor structures comprises: forming the array of SRAM cells on the second wafer; forming a second interconnect layer above the array of SRAM cells; and forming the second bonding layer above the second interconnect layer”. See Figure 6 -8,  73  and 91-92 of Fukuzumi et al; and Tange et al paragraphs 100-103.
With respect to Claim 17, the combined references make obvious “wherein forming the array of SRAM cells comprises forming a plurality of transistors on the second wafer”. See paragraphs 100-103 of Tange et al. Official Notice is taken by the Examiner that an SRAM cell comprises transistors.
With respect to Claim 18, Fukuzumi et al discloses the second semiconductor structure is above the first semiconductor structure after the bonding (Figures 8-9); and the method further comprises, after bonding and prior to the dicing: thinning the second wafer to form a semiconductor layer; and forming a pad-out (Figures 1, 8-9; 71-72) interconnect layer above the semiconductor layer. See paragraphs 91-103. Moreover, selection of any order of performing process steps is prima facie obvious in the absence of new and unexpected results. See In re Gibson, 39 F 2d 975,5 USPQ 230 (CCPA 1930).
With respect to Claim 19, the first semiconductor structure is above the second semiconductor structure after the bonding (the positioning of the device top up or down would be an obvious modification); and the method further comprises, after the bonding and prior to the dicing; thinning the first wafer to form a semiconductor layer; and forming a pad-out interconnect layer above the semiconductor layer. See (Figures 1, 8-9; 71-72) of Fukuzumi et al. 

With respect to Claim 21, the combined references make obvious the limitation “wherein the array of SRAM cells is distributed in a plurality of separate regions within the at least second semiconductor structure”. See Figure 6-8,  73  and 91-92 of Fukuzumi et al; Tange et al paragraphs 100-103; and Naffzinger et al column 7, lines 1-9; and Figure 3 and corresponding text. 
With respect to Claim 22, Naffzinger et al makes obvious the limitation “the separate regions correspond to separate cache memories”. See Naffzinger et al column 7, lines 1-9; and Figure 3 and corresponding text. 
With respect to Claim 23, the combined references make obvious the limitation “the array of SRAM cells is distributed in a plurality of separate regions within the at least one second semiconductor structure”. See Figure 6-8,  73  and 91-92 of Fukuzumi et al; Tange et al paragraphs 100-103; and Naffzinger et al column 7, lines 1-9; and Figure 3 and corresponding text. 
With respect to Claim 24, Naffzinger et al makes obvious the limitation “the separate regions correspond to separate cache memories”. See Naffzinger et al column 7, lines 1-9; and Figure 3 and corresponding text. 
With respect to Claim 25, Claim 25 is rejected for the reasons as discussed  above with respect to Claims 1 and 11. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Fukuzumi et al (US 2018/0374864) in view of Tange et al (US 2020/0286943),  Park et al (US 2014/0146589), Naffzinger et al (US 6,243,287) and Weier (US 2019/0080748), as applied to claims 1-9 and 11-19 above, and further in view of Yu et al (US 2017/0301650).
	Fukuzumi et al Tange et al,  Park et al, Naffzinger et al and Weier are relied upon as discussed above.
	However, none of the references explicitly disclose hybrid bonding.
	Yu et al is simply relied upon to disclose that hybrid bonding is a known method in the art for bonding chips together and wafers together, for the benefit of forming 3DIC devices. See paragraph 26.
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use hybrid bonding to form the devices of Fukuzumi et al in view of Tange et al, , Park et al, Naffzinger et al and Weier,  for its known benefit of forming 3DIC devices as disclosed by Yu et al. The use of a known method, for its known benefit, would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 10, Yu et al discloses the bonding comprises hybrid bonding. See paragraph 26.
With respect to Claim 20,  Yu et al discloses the bonding comprises hybrid bonding. See paragraph 26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
October 10, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812